Title: To Benjamin Franklin from Richard Neave & Son, 5 March 1780
From: Neave, Richard, & Son
To: Franklin, Benjamin



Kind Sir
Passey. Sunday 5. March 1780.Chez Le Roi Pattissier Grand Rue
Convinced that His Excellencys time is too much (Just now) engrossed, than to Attend to the Complaint of Individuals Suffering— We beg the Favour of You to take an Opportunity soon of Briefly hinting to him the present Situation of Richd Neave & Son:— Who have been now near three Years in France, Upon a full assurance of a Passage to America wth. Mr. Wharton— As Well as Support from him— Untill Such his departure.— Now that time he Acquaints Us is very near at hand, And that he Cannot Support Us any longer wth. Money nor Can We or Either of Us have a passage to America wth. him.— Now it is Well Known to his Excellency, That the House of Neave & Son have been the Support of the House’s of Baynton & Wharton & Baynton Wharton & Morgan for Many Year’s—from 1757 or 1767—That I Settled Accounts wth. Mr. Saml. Wharton in Augt. 1770. When the Several Ballances due to Us from Them was Upwards of 30,000 [one word illegible] the Greater Part of wch. is due at this day beside’s the Interest— We do Assure you Sr. We never did an Act in England that Should Cause Mr. Wharton’s Embarrassmt. We Suffered much from Creditors whom Neither Mr. Wharton or Ourselves Could Satisfie As to the Safety of their Money—and after paying them 11/6 per £ left them and much property, Rather than Submit to An Act of Bankruptcy that Would not only Involve Us—But Mr. Wharton to their power.— Thus While We have been Ruined by Our Favour to that House, They have been Raising Ample Fortune’s— Wherefore We may say Every Act of Honesty & Friendship is due to Us—from Mr. Wharton— Knowing his Excellencys Freindship towards him We Beg he will Use his Good Offices wth. him, that may Incline him to so much Justice to Us before his departure That We may not be Reduced to Beggery Here, or become troublesome to Any One, Untill We Can meet wth. the prospect of a passage to America. Your Favour herein will Greatly Oblige Sr. Your most h’ble Serts.
Richd Neave & Son


We had thot. of Conveying this to You by the hands of young Mr. Franklin— But on Secd. Thought Judged it more prudent to put it into your Own hands—
RN

 
Addressed: His Excellency B. Franklin Esq— / &c &c &c
Notation: Rich: Nevve & Son 15 March 1780
